Judgment, Supreme Court, New York County (Gregory Carro, J.), rendered March 24, 2004, convicting defendant, upon his plea of guilty, of rob*229bery in the first degree, and sentencing him, as a second felony offender, to a term of 15 years, unanimously modified, on the law, to the extent of vacating the DNA databank fee, and otherwise affirmed.
As the People concede, since the crime was committed prior to the effective date of the legislation (Penal Law § 60.35 [1] [a] [v] [former (1) (e)]), providing for the imposition of a DNA databank fee, that fee should not have been imposed.
We perceive no basis for reducing the sentence. Concur— Buckley, P.J., Andrias, Catterson and Malone, JJ.